Citation Nr: 1129077	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus.  The Veteran testified in February 2011 that he was diagnosed with diabetes mellitus in late-1969 and that he served in Vietnam from July through October 1968.

Service connection may be granted where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumption period and still has the condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309 (2010).  Certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (2002); 38 C.F.R. § 3.307 (2010). "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters off shore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  See VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace).  See also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in the Republic of Vietnam).

In this case, the Veteran's DD Form 214 notes that the Veteran had three months and four days of foreign and/or sea service, that he was awarded the Vietnam Service Medal (VSM).  The Veteran's AF Form 7, Airman Military Record, showed that from February 5, 1968 the Veteran's duty title was Materiel Facil Spec and that his organization and station of assignment was 2953 CombtLofSupt Sq, TinkerAFB, Okl (AFLC).  The record also notes that the Veteran departed July 1, 1968 TDY 94 days unaccompanied. 

The Vietnam Service Medal (VSM) was awarded to all members of the armed forces who served in Vietnam and contiguous waters and airspace between July 3, 1965 and March 28, 1973.  To qualify for award of the VSM an individual had to meet one of the following qualifications: (1) be attached to or regularly serve for 1 or more days with an organization participating in or directly supporting military operations; (2) be attached to or regularly serve for 1 or more days aboard a Naval vessel directly supporting military operations; (3) actually participate as a crewmember in one or more aerial flights into airspace above Vietnam and contiguous waters directly supporting military operations; and (4) serve on temporary duty for 30 consecutive days or 60 nonconsecutive days in Vietnam or contiguous areas, except that time limit may be waived for personnel participating in actual combat operations. Manual of Military Decorations and Awards, Sept. 12, 1996.

As noted, under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(1)(A), (f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  The interpretation of the quoted language has been the subject of extensive litigation, in Haas v. Nicholson, 20Vet. App. 257 (2006), and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reh'g denied, 544. F.3d 1306 (2008), cert. denied, 129 S. Ct. 1002 (2009).  In its May 2008 decision, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) found that VA reasonably had interpreted the statute and regulation as requiring the physical presence of a Veteran within the land borders of Vietnam (including inland waterways) during service, and noted (quoting from Presidential Executive Order No. 11231 (July 8, 1965)), that the receipt of the VSM alone does not establish service in Vietnam.  Haas v. Peake, 525 F.3d at 1188.  The U. S. Supreme Court declined to review the case, and the decision of the Federal Circuit in Haas v. Peake is now final.

The Board acknowledges that so far, VA was unable to confirm the Veteran's in-country service or visitation.  In support of his claim, the Veteran has testified that his unit went to Cam Ranh Bay and submitted photographs of Cam Ranh Bay.  In addition, the Veteran submitted lay statements from the Veteran's sister stating that they had had many conversations about his experiences in Vietnam and that she remembers their parents receiving letters from him while he was stationed there; from his former sister-in-law stating that her husband was also in the Air Force at the same time as the Veteran and they were both stationed at Tinker Air Force Base, and that the Veteran was stationed in Vietnam as it was a difficult time for her sister, the Veteran's former wife as she had a small baby.  The Veteran also submitted statements from his daughter.

The Board notes that, although a request to the National Personnel Records Center (NPRC) for verification of Vietnam service yielded a response that the Veteran did receive the Vietnam Service Medal, but were unable to determine the specific dates, there is no indication of any other attempt to verify the Veteran's claim of Vietnam service through the Joint Services Records Research Center (JSRRC). Thus, it is the Board's opinion that additional attempts to verify the Veteran's Vietnam service, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC), are required.  See 38 C.F.R. § 3.159(e) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action, to include a request to JSRRC, should be taken to verify whether or not the Veteran, assigned to 2953 Combat Logistics Support Squadron out of Tinker Air Force Base, Oklahoma, was in Cam Ranh Bay, Vietnam during the period July 1968 to October 1968; or if stationed at another location in South East Asia, had visitation to Vietnam during the period July 1968 to October 1968.     

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

